Title: To James Madison from Harry Innes, 25 April 1813
From: Innes, Harry
To: Madison, James


Sir,
State of Kentucky Frankfort April 25th. 1813
The villanous & virulent attacks which have been made upon me by Humphry Marshall in certain Papers which were sometime since published in this State have produced a prosecution against him for a libel. In his defence by way of Justification, there will be an attempt to connect me with Genl. Wilkinson as having carried on an illicit & traiterous correspondence with certain Spanish Officers residing at New Orleans while Louisania was a part of the Spanish dominions.
To rebut & do away the effect of this attempt, it is thought expedient, that I should procure from the proper department an “Official copy of the Specifications which were exhibited to the Court Martial which sat on the trial of General Wilkinson at Fredericktown—the decission of the Court thereon—& your approbation thereof.”
If these proceedings are not considered among the secret Repositories of the Government, but that Copies may be obtained upon special occasions—My case is one of these special cases which requires it & without the possession of that paper both the General & myself may be materially affected & abused in the trial of the Suit. To prevent the malicious attempt of my adversary whose hostility has no bounds where he has a prospect however slight of gratifying his splenetic vapour & which he never fails attempting wherever his dislike attackes, I have Sir ventured to request that you will be pleased to direct the head of that department in whose Office the proceedings of the Court Martial may be deposited to have made out an Official Copy of so much of the proceedings as are herein before stated & forwarded as soon as practicable. The Cause is fixed for trial to the 8th. day of June next.

This letter is predicated upon the idea that as there is no law which authorises the copying & delivering a Paper of the kind here requested without your permission it was deemed proper to make the request direct to you under the confidence that the application is a reasonable one & will be granted. With sentiments of great esteem & respect I sir your mo: ob. Servt.
Harry Innes
